Citation Nr: 1030160	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-18 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to September 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  A Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge in December 2009 and a 
copy of the hearing transcript is associated with the claims 
file.

The issue of entitlement to service connection for right ear 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The competent medical evidence does not indicate that the 
Veteran's current left ear hearing loss is related to active 
service.

2.  The competent medical evidence does not indicate that the 
Veteran's current intermittent tinnitus is related to active 
service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in active service, nor 
may sensorineural hearing loss in the left ear be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in June 2007, VA notified the appellant of the 
information and evidence needed to substantiate and complete his 
claims, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence relating the claimed 
disabilities to active service and noted other types of evidence 
the Veteran could submit in support of his claims.  The Veteran 
also was informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Additional notice of the five elements of a service-connection 
claim was provided in April 2008, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As will 
be explained below in greater detail, the evidence does not 
support granting service connection for left ear hearing loss and 
for tinnitus.  Thus, any failure to provide notice as to the 
disability rating or the effective date is not prejudicial to the 
Veteran because these issues are moot.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, notice as to what is necessary in 
order to grant service connection was issued in June 2007 and the 
claims were adjudicated in November 2007.  The claims were 
readjudicated in June 2008 and in August and October 2009.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran has been provided with VA examinations which address 
the nature and etiology of his left ear hearing loss and 
tinnitus.  There is no competent evidence, other than the 
Veteran's statements, which indicates that either left ear 
hearing loss or tinnitus may be associated with service.  The 
Veteran is not competent to testify as to etiology of either of 
these disabilities as they require medical expertise to establish 
an etiology.  Thus, additional examinations are not required with 
respect to either of these claims.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge (VLJ) who conducts a hearing fulfill 
two duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the VLJ specifically noted 
the issue as entitlement to service connection for bilateral 
hearing loss and tinnitus.  The representative and the VLJ then 
asked questions designed to obtain information regarding the 
Veteran's service and the onset of his claimed disabilities.  In 
addition, the VLJ sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claim.  
The representative specifically asked the Veteran about his 
experiences in service and the record of the hearing is clear 
that all available treatment records were obtained. 

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the element necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the element 
necessary to substantiate his claim for benefits.  The Veteran's 
representative and the VLJ asked questions to draw out the 
Veteran's experiences in service and the relationship between his 
service and his hearing loss and tinnitus.  As such, the Board 
finds that, consistent with Bryant, the VLJ complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in 
notice provided during the Veteran's hearing constitutes harmless 
error.  

The Veteran contends that he incurred left ear hearing loss and 
tinnitus during active service.  He specifically contends that he 
incurred these disabilities as a result of his in-service duties 
as a heavy truck driver while on a tour of duty in Vietnam.  The 
Veteran also contends that he was exposed to incoming and 
outgoing mortar fire constantly throughout his tour of duty in 
Vietnam.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including an organic disease of the 
nervous system (to include sensorineural hearing loss), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Clinically, the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   
For compensation purposes, however, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels (dB) or greater or where the 
auditory thresholds for at least three of these frequencies are 
26 dB or greater or when speech recognition scores are less than 
94 percent.  38 C.F.R. § 3.385.  

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for left ear hearing 
loss.  The Veteran has testified that he was exposed to acoustic 
trauma during a tour of duty in Vietnam when he was exposed to 
incoming and outgoing mortar fire and rocket attacks while a 
heavy truck driver.  The Veteran's DD Form 214 indicates that he 
served in Vietnam and his military occupational specialty (MOS) 
was heavy truck driver during service.  This form also indicates 
that the Veteran's last duty assignment and major command was 
1st Infantry, 2nd Battalion, 2nd Infantry, in Vietnam.  The 
Veteran's service personnel records show that he served as a 
Heavy Vehicle Driver with this unit in Vietnam from September 
1967 to September 1968.  He also participated in the Vietnam 
Counteroffensive Phase III.  Thus, the Board finds that the 
Veteran's testimony and lay statements concerning his in-service 
noise exposure are credible because they are consistent with the 
facts and circumstances of his active service in Vietnam.  The 
competent medical evidence does not indicate, however, that the 
Veteran's current left ear hearing loss is related to active 
service or any incident of such service, to include his 
acknowledged in-service noise exposure.  The Veteran's service 
treatment records show that he was not treated for left ear 
hearing loss at any time during active service, including while 
he was in Vietnam.  The Veteran's hearing was "15/15" 
bilaterally (or within normal limits) at his enlistment physical 
examination in August 1965 and he denied any relevant medical 
history at this examination.  No hearing test results were 
reported at the Veteran's separation physical examination in 
September 1968.  Following his service separation in September 
1968, it appears that the Veteran first was treated for left ear 
hearing loss in June 1987, or almost 2 decades later, when he was 
seen by Dr. DeMarco.  The Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  It appears that Dr. DeMarco. tested the 
Veteran's left ear hearing on several occasions in 1987, 1988, 
1998, and in 1999.  A review of these audiometric testing results 
shows the presence of impaired hearing in the left ear for VA 
purposes as early as 1987.  See 38 C.F.R. § 3.385.  

On VA examination in September 2007, the Veteran reported an in-
service history of noise exposure due to rocket and mortar 
attacks and small arms fire.  He also reported a post-service 
history of significant noise exposure working in a can 
manufacturing plant.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records, and noted 
that the hearing testing at the Veteran's enlistment physical 
examination indicated that his hearing was within normal limits 
bilaterally at that time.  This examiner also noted that no 
hearing test was found at the time of the Veteran's separation 
from active service.  The Veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
45
30
LEFT
55
65
65
65
60

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 88 percent in the left ear.  
The VA examiner opined that, because the Veteran reported 
decreased hearing in the left ear in the 1980's, and because the 
degree and configuration of his hearing loss was not consistent 
with hearing loss which was related to noise exposure, it was not 
likely that the Veteran's left ear hearing loss originated in 
active service.  The diagnoses included moderate sensorineural 
hearing loss in the left ear.  

In an October 2009 letter, Dr. DeMarco. stated that he had 
evaluated the Veteran for complaints of hearing loss.  He 
attached copies of the Veteran's audiometric testing in October 
2009.  These testing results showed impaired hearing in the left 
ear for VA purposes.  See 38 C.F.R. § 3.385.  Dr. DeMarco. stated 
that the Veteran had significant sensorineural hearing loss in 
all frequencies in the left ear.  The Veteran had reported to 
Dr. DeMarco. that his hearing loss had begun after his separation 
from active service in 1968.  The Veteran also had reported that, 
during service, he had "spent 12 months and 10 days in Vietnam 
around significant rocket/mortar activity."  Dr. DeMarco. opined 
that "the trauma sustained while in the service in Vietnam could 
be a contributing factor" in the Veteran's problems with hearing 
loss.

The Board acknowledges that the Veteran currently experiences 
left ear hearing loss.  The competent medical evidence indicates 
that he first was treated for this disability by Dr. DeMarco. in 
1987.  Subsequent audiometric testing confirmed the presence of 
impaired hearing in the left ear.  Id.  The Veteran has testified 
credibly that he was exposed to acoustic trauma from enemy mortar 
and rocket attacks during a tour of duty in Vietnam.  Despite the 
Veteran's credible testimony concerning his in-service history, 
the VA examiner opined in September 2007 that the configuration 
of the Veteran's hearing loss was not consistent with hearing 
loss related to noise exposure.  It also is not clear when the 
Veteran first reported experiencing left ear hearing loss after 
active service.  The Veteran testified that his hearing had been 
tested by a post-service employer in 1968 just 20 days after his 
discharge from active service and indicated the presence of left 
ear hearing loss.  A review of a "pre-placement audiogram" 
conducted on October 7, 1968, shows, however, that the Veteran 
estimated that his hearing was "good" on that date.  He denied 
any recent noise exposure.  Audiometric testing did not show the 
presence of impaired hearing for VA purposes in either of the 
Veteran's ears at that time.  The Veteran's Board hearing 
testimony concerning the presence of left ear hearing loss just 
days after his service separation also is not consistent with 
what he reported to Dr. DeMarco.  As noted, it appears that the 
Veteran first was seen by Dr. DeMarco. for left ear hearing loss 
in June 1987, almost 2 decades after his service separation in 
September 1968.  In June 1987, the Veteran reported to 
Dr. DeMarco. that he had been advised by a nurse who worked for 
his employer that he should be seen for left ear hearing loss.  
He also reported that he had noted the presence of left ear 
hearing loss for 19 years.  He had worked for a can manufacturing 
company for 17 years and had worn ear protection for 12 of those 
years but not in his first 5 years of post-service employment 
with this company.  Because there is no indication in the claims 
file that the Veteran was treated for left ear hearing loss just 
20 days after his discharge from active service, the Board finds 
that his testimony concerning the presence of left ear hearing 
loss immediately following his service separation is less than 
credible.  His testimony also is outweighed by the competent 
medical evidence which showed no left ear hearing loss in October 
1968 and that he first was treated for left ear hearing loss in 
June 1987, almost 2 decades after his service separation.

The Board also finds that Dr. DeMarco's October 2009 letter is 
less probative than the VA examiner's opinion regarding the 
claimed etiological relationship between the Veteran's left ear 
hearing loss and his acknowledged in-service acoustic trauma.  
Although the Veteran reported to Dr. DeMarco. that he had an in-
service history of exposure to significant rocket and mortar fire 
during his tour of duty in Vietnam, and although the Board has 
found the Veteran's reported in-service history credible because 
it is consistent with the facts and circumstances of his active 
service, it appears that the Veteran did not report and 
Dr. DeMarco. did not address his post-service noise exposure 
working in a can manufacturing plant.  Because Dr. DeMarco. was 
not informed of the relevant facts concerning the Veteran's post-
service noise exposure while working at a can manufacturing 
plant, which the VA examiner concluded was significant, the Board 
finds Dr. DeMarco's October 2009 letter less than probative on 
the issue of whether the Veteran's current left ear hearing loss 
is related to active service.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  Therefore, the Board finds the VA 
examiner's negative opinion in September 2007 concerning the 
contended causal relationship between the Veteran's left ear 
hearing loss and active service to be more probative because it 
was based on the complete facts.  It appears that the VA examiner 
described fully the functional effects of the Veteran's left ear 
hearing loss in September 2007 because the Veteran reported a 
significant history of noise exposure during and after active 
service and complained of experiencing constant, severe bilateral 
tinnitus for 39 years at that examination.  The Veteran also 
described being seen in the mid-1980's for decreased left ear 
hearing.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In 
summary, because both the competent medical evidence and the lay 
evidence do not show that the Veteran's current left ear hearing 
loss is related to active service, the Board finds that service 
connection for left ear hearing loss is not warranted.

The Veteran also is not entitled to service connection for left 
ear hearing loss on a presumptive service connection basis as an 
organic disease of the nervous system.  The Veteran has testified 
that his hearing was tested by a post-service employer just 
20 days after his service separation and showed the presence of 
left ear hearing loss.  As noted above, however, when the 
Veteran's hearing was tested on October 7, 1968, approximately 
20 days after his service separation on September 17, 1968, 
impaired hearing was not present in either of his ears.  There is 
no competent medical evidence indicating that the Veteran was 
diagnosed as having sensorineural hearing loss in the left ear in 
the first year following his service separation (i.e., by 
September 1969).  Accordingly, the Board finds that service 
connection for left ear hearing loss also is not warranted on a 
presumptive service connection basis.  See 38 C.F.R. §§ 3.307, 
3.309. 

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for tinnitus.  
The Board again notes that the Veteran has testified credibly as 
to his significant in-service noise exposure from enemy rocket 
and mortar attacks during his tour of duty in Vietnam.  He has 
contended that such exposure led to ringing in his ears (or 
tinnitus) during active service.  Despite the Veteran's 
assertions regarding in-service onset of his tinnitus, there is 
no evidence in his contemporaneous service treatment records that 
he complained of or was diagnosed as having tinnitus at any time 
during active service, including during his tour of duty in 
Vietnam.  The Veteran specifically denied experiencing any 
tinnitus at the time of a post-service hearing test conducted by 
his employer on October 7, 1968, approximately 20 days after his 
separation from active service.  Based on a review of the 
Veteran's post-service treatment records from Dr. DeMarco, it 
appears that he first was treated for tinnitus in July 1998, 
almost 3 decades after his service separation in September 1968.  
In July 1998, the Veteran complained that he had experienced 
tinnitus, worse in the left ear than in the right ear, "off and 
on" for only the previous 2 months.  The Veteran subsequently 
reported in August 1999 that he experienced constant ringing in 
his left ear.  

On VA examination in September 2007, the Veteran's complaints 
included constant, severe bilateral tinnitus for the previous 
39 years.  The Veteran's history of in-service noise exposure 
from rocket and mortar attacks and small arms fire was noted.  
The VA examiner opined that, because there was no documentation 
of tinnitus in the Veteran's service treatment records, it did 
not appear likely that his tinnitus was related to his in-service 
noise exposure.  The diagnoses included subjective complaints of 
constant severe bilateral tinnitus for 39 years.  

In his October 2009 letter, Dr. DeMarco stated that the Veteran's 
significant sensorineural hearing loss in the left ear and his 
high frequency hearing loss in the right ear "contribute to his 
tinnitus (head noises)."  Based on the Veteran's reported in-
service noise exposure to "rocket/mortar activity," Dr. DeMarco 
opined that this could be " a contributing factor" to the 
Veteran's problems with tinnitus.

The Board acknowledges that the Veteran testified that he had 
experienced tinnitus constantly since active service.  His Board 
hearing testimony is not consistent, however, with what he had 
reported to his post-service treating physicians.  The Veteran 
has not reported consistently whether he experienced tinnitus in 
one or both of his ears.  As noted, the Veteran denied 
experiencing any tinnitus in either of his ears when his hearing 
was tested on October 7, 1968, just 20 days after his service 
discharge.  He also reported to Dr. DeMarco in July 1998, almost 
3 decades after his service separation in September 1968, that he 
had experienced intermittent tinnitus, worse in the left ear than 
in the right ear, only since May 1998.  The Veteran reported on 
VA examination in September 2007 that he had experienced constant 
bilateral tinnitus since active service, although the VA examiner 
noted that there was no documentation of tinnitus during active 
service.  Because the Veteran has not reported consistently the 
circumstances surrounding the onset of his tinnitus, his lay 
statements and testimony as to the in-service onset of this 
disability are deemed less than credible.
The Board finds that the competent medical evidence does not show 
that the Veteran's tinnitus is related to active service.  The VA 
examiner concluded in September 2007, after reviewing the 
Veteran's claims file and noting his (inconsistently) reported 
history of constant bilateral tinnitus since active service, that 
the lack of in-service documentation of tinnitus in the Veteran's 
service treatment records made it unlikely that his tinnitus was 
related to in-service noise exposure.  The Board acknowledges 
that Dr. DeMarco concluded in October 2009 that the Veteran's in-
service acoustic trauma during a tour of duty in Vietnam was a 
"contributing factor" to his tinnitus.  As noted above, 
however, because Dr. DeMarco was not "informed of the relevant 
facts" concerning the Veteran's years of post-service noise 
exposure while working in a can manufacturing plant, 
Dr. DeMarco's opinion is less than probative on the issue of 
whether the Veteran's current tinnitus is related to active 
service.  See Nieves-Rodriguez, 22 Vet. App. at 295.  There is no 
other competent opinion of record other than the VA examiner's 
negative opinion in September 2007 concerning the claimed medical 
nexus between the Veteran's tinnitus and active service.  In 
summary, the Board finds that service connection for tinnitus 
also is not warranted.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation but extends to the 
first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  

As discussed above, the Veteran is competent to report what 
happened to him in active service (i.e., he was exposed to 
significant acoustic trauma from rocket, mortar, and small arms 
fire while in Vietnam).  Although this evidence is competent, the 
Board has found that the Veteran's lay statements and hearing 
testimony are less than credible as to the issues of whether his 
left ear hearing loss and/or tinnitus is related to active 
service.  The Veteran also has not shown that he has the 
expertise required to diagnose left ear hearing loss or tinnitus.  
Nor is the Veteran competent to offer an opinion regarding any 
causal relationship between left ear hearing loss, tinnitus, and 
active service.  Again, there is no documentation of any findings 
with respect to either of these disabilities in service.  While 
the Veteran's contentions have been considered carefully, these 
contentions are outweighed by the medical evidence of record 
showing no nexus between left ear hearing loss, tinnitus, and 
active service.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran also contends that he incurred right ear hearing loss 
following significant acoustic trauma from enemy rocket and 
mortar attacks during his tour of duty in Vietnam.  A review of 
the claims file indicates that the Veteran's right ear hearing 
was "15/15" (or within normal limits) at his enlistment 
physical examination in August 1965 and he was not treated for 
right ear hearing loss at any time during active service.  As 
noted above, no hearing test was conducted at the Veteran's 
separation physical examination in September 1968.  A review of 
the Veteran's post-service medical records from Dr. DeMarco 
indicates the presence of impaired hearing in the right ear only 
as of July 1998, several decades after his service separation in 
September 1968.  It also appears that the Veteran was treated 
repeatedly by Dr. DeMarco for left ear hearing loss but not for 
right ear hearing loss.  A review of the Veteran's September 2007 
VA examination shows that, although he was diagnosed as having 
mild high frequency sensorineural hearing loss, the VA examiner 
opined that, based on the Veteran's reported history of 
significant noise exposure during and after active service, it 
was not possible to determine the etiology of his right ear 
hearing loss "without resort to mere speculation."  

The Board notes that the Court recently held that use of the 
"mere speculation" language in a VA examination report renders 
that report inadequate for VA compensation purposes and requires 
remand for clarification of such opinion.  See Jones v. Shinseki, 
No. 07-3060 (U.S. Vet. App. Mar. 25, 2010).  The Board finds 
that, because the VA examiner used the "mere speculation" 
language in her opinion regarding the etiology of the Veteran's 
right ear hearing loss, the September 2007 VA examination report 
is inadequate with respect to the issue of service connection for 
right ear hearing loss.  See also 38 C.F.R. § 4.2.  Given the 
length of time which has elapsed since this examination, the 
Board also finds that, on remand, the Veteran should be scheduled 
for an updated VA examination which addresses the contended 
etiological relationship between his right ear hearing loss and 
active service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA 
examination(s) to determine the current 
nature and etiology of his right ear hearing 
loss.  The claims file must be provided to 
the examiner(s) for review.  The examiner(s) 
is asked to obtain a complete noise exposure 
history during and after active service from 
the Veteran, if possible.  Based on a review 
of the claims file and the results of the 
Veteran's physical examination, the 
examiner(s) is asked to opine whether it is 
at least as likely as not (i.e., a 50 percent 
or greater probability) that right ear 
hearing loss, if diagnosed, is related to 
active service or any incident of service, 
including the Veteran's reported significant 
noise exposure due to enemy rocket and mortar 
attacks and small arms fire.  If right ear 
hearing loss is diagnosed, the examiner(s) 
must describe fully the functional effects 
caused by this disability in his or her final 
report.  See Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  A complete rationale must 
be provided for any opinion(s) expressed.

2.  Thereafter, readjudicate the Veteran's 
claim of service connection for right ear 
hearing loss.  If the benefits sought on 
appeal remain denied, the appellant should be 
provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


